Citation Nr: 0416767	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 0 percent for prostate 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1957 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 RO decision which granted service 
connection and a 0 percent rating for prostate cancer.  The 
veteran appeals for a higher rating for the condition. 


FINDINGS OF FACT

There has been no recurrence of the veteran's prostate cancer 
since radiation therapy ended years ago.  Current prostate 
cancer residuals are manifested by urinary frequency with a 
daytime voiding interval between 1 and 2 hours, or awakening 
to void 3 to 4 times per night. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for prostate cancer have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7527, 7528 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1957 
to May 1987, ending with retirement based on 30 years of 
service.  He had some service in Vietnam.

Post-service medical records show that in 1995 the veteran 
was diagnosed with adenocarcinoma of the prostate, and in 
late 1995 and early 1996 he underwent radiation therapy for 
the disease.  Later medical records show no recurrence of 
prostate cancer, but the veteran had residual urinary 
symptoms.

In November 2001, the veteran filed his claim for service 
connection for prostate cancer.

A March 2002 RO decision granted service connection for 
prostate cancer, based on legal authority related to Agent 
Orange exposure of Vietnam veterans.  The RO rated the 
prostate cancer as 0 percent disabling, and the veteran 
appealed for a higher rating.  [The RO also granted separate 
service connection and a 0 percent rating for impotence (due 
to prostate cancer), as well as special monthly compensation 
based on loss of use of a creative organ.  Such evaluation is 
not involved in the current appeal.]

VA outpatient records from 2001 and later show the veteran 
was periodically seen for urinary symptoms associated with 
his residuals of prostate cancer.  For example, in August 
2002 he complained of nocturia 2 to 3 times a night, and 
occasional incomplete emptying.  The assessments were 
prostate cancer and nocturia.  When seen at the urology 
clinic in October 2002, complaints included nocturia and 
incomplete emptying due to status post radiation therapy for 
prostate cancer.  Testing showed bladder capacity was 415 cc, 
residual urine was measured at 288 cc, and uroflow was 15 
cc/second.  Ureteral orifices were normal, and there were no 
masses or calculi in the bladder mucosa.  The bladder neck 
was normal.  The prostate was indicated as being obstructed.  
The urethra was normal and there was no stricture.  The 
diagnoses were enlarged obstructing prostate, and history of 
prostate cancer.  Medication was prescrbed.  In February 
2003, treatment continued for the problem.

In May 2003, the veteran was given a VA genitourinary 
examination.  He reported complaints of urinary urgency, 
urinary frequency, nocturia 3 to 4 times a night, and a 
sensation of incomplete emptying.  His past history was noted 
as being remarkable for adenocarcinoma of the prostate 
diagnosed in 1995, completion of a course of external beam 
radiation therapy in early 1996, and subsequent urinary 
symptoms.  Trials with several different anticholinergics had 
not alleviated the problems.  His PSA level was indicated as 
being 0.5 in April 2003, and a urinalysis given in April 2003 
showed no evidence of urinary tract infection.  It was noted 
that an October 2002 cystoscopy revealed an enlarged 
obstructing prostate.  Digital rectal examination further 
confirmed the cystoscopy findings.  The assessments were 
history of prostate cancer, overactive bladder disorder most 
likely secondary to external beam radiation therapy, and 
enlarged obstructed prostate.  

In a September 2003 statement, the veteran said he awakens no 
less than 3 times a night to void, and routinely never 
exceeded a 2 hour daytime period before he had to void.  He 
stated that he had not been required to wear absorbent pads 
because his daily activities restricted him to staying at 
home in a controlled environment.  He said there had been 
times when leakage occurred but it was controlled by virtue 
of his rarely venturing away from his home.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a rating higher than 0 percent for prostate cancer.  
Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Malignant neoplasms (cancer) of the genitourinary system are 
rated 100 percent when active.  After surgical, X-ray, 
chemotherapy, or other therapy for the cancer, if there is no 
recurrence, residuals are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7528.  

The veteran completed radiation therapy for prostate cancer 
years ago, and there has been no cancer recurrence since 
then.  Thus residuals of prostate cancer are to be rated, and 
in this case voiding dysfunction is the predominant 
impairment from the problem.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  For a rating based on urinary frequency, a 40 
percent rating is warranted when there is a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating is warranted when there 
is a daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.  A 10 percent 
rating is warranted when there is a daytime voiding interval 
between 2 and 3 hours, or awakening to void 2 times per 
night.  For a rating based on obstructed voiding, a 30 
percent rating is warranted when there is urinary retention 
requiring intermittent or continuous catheterization.  A 10 
percent rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1) Post void residuals greater than 150cc; 2) 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), 3) Recurrent urinary tract infections secondary 
to obstruction, or 
4) Stricture disease requiring periodic dilatation every 2 to 
3 months.  A noncompensable rating is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  38 C.F.R. 
§ 4.115a.

Treatment records from recent years, and the 2003 VA 
examination, indicate that the primary urinary problem from 
the veteran's prostate cancer residuals involves urinary 
frequency with an approximate daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.  This meets the criteria for a 20 percent rating for 
prostate cancer residuals under the above cited legal 
authority.  The criteria for an even higher rating than this 
are not shown by the evidence.  

The Board notes that this is an initial rating case, on the 
granting of service connection, and thus consideration must 
be given to whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).  Upon review of the record, the Board 
finds "staged ratings" to be inapplicable here, as the 
evidence does not show a significant variation in severity of 
the condition since the time service connection became 
effective.  Rather, prostate cancer residuals have remained 
20 percent disabling since the effective date of service 
connection.  In granting a higher 20 percent rating for 
prostate cancer, the Board has considered the benefit-of-the-
doubt rule.  38 U.S.C.A. § 5107(b).


ORDER

A higher rating of 20 percent for prostate cancer is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



